1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                               ***
6     MIGUEL JOSE GUITRON,                             Case No. 3:18-cv-00235-MMD-CLB
7                                      Petitioner,                     ORDER
             v.
8

9     RENEE BAKER, et al.,
10                                  Respondents.
11

12          In this habeas corpus action, Respondents filed an answer (ECF No. 34) on
13   February 20, 2020. Under the scheduling order in the case (ECF No. 10), Petitioner,
14   Miguel Jose Guitron, was then to file a reply by April 6, 2020.
15          On March 17, 2020, Petitioner filed an Unopposed Motion for Extension of Time
16   (ECF No. 39), requesting a 60-day extension of time, to June 5, 2020, to file his reply.
17   Petitioner’s counsel states that the extension of time is necessary because of his recent
18   assignment to the case, the complexity of the case, and his obligations in other cases.
19   This would be the first extension of this deadline. Respondents do not oppose the motion
20   for extension of time.
21          The Court finds that Petitioner’s Unopposed Motion for Extension of Time is made
22   in good faith and not solely for the purpose of delay, and that there is good cause for the
23   extension of time requested.
24          It is therefore ordered that Petitioner’s unopposed motion for extension of time
25   (ECF No. 39) is granted. Petitioner will have until and including June 5, 2020, to file his
26   reply to Respondents’ answer.
27   ///
28
1          It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered August 6, 2018 (ECF No. 10) will remain in effect.

3          DATED THIS 18th day of March 2020.

4

5                                              ___________
                                               MIRANDA M. DU,
6                                              CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
